DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-30 are pending in the Amendment filed 11/19/2021. 
The rejections of record are withdrawn in view of Applicant’s amendments to independent claims 11 and 17. 
However, new grounds of rejection are herein set forth, as follows:
Claims 11-16, 20-23, 27 and 28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the invention; and 
Claims 17-19, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki et al. (JP 2004259832 A, Computer Translation filed 03/30/2020) in view of Lew et al. (US 20160236245 A1). 
Claims 24 is objected to as being dependent upon a rejected base claim. 
Response to Arguments
Applicant’s arguments with respect to claims 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Lew et al. (US 20160236245 A1) discloses a self-cleaning substrate contact surface [Abstract], comprising:
As FIG. 3A shows, an AC power supply 310 may be connected to the first parallel electrodes 332, second parallel electrodes 334, and third parallel electrodes 336 through the leads 312, 314, and 316, respectively, to drive the first parallel electrodes 332, second parallel electrodes 334, and third parallel electrodes 336 to remove particles from the substrate contact surface 300 of a dielectric layer 302 of the pedestal or substrate support 304 in a manner similar to that described regarding FIG. 1. [para. 0024].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaps between electrodes and the dielectric layer above the electrodes, of Kanetsuki, to include the dielectric material between and above the electrodes, of Lew, because it is an effective arrangement for creating an electric field above the dielectric surface to thereby remove particles, as taught by Lew [para. 0024].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16, 20-23, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, the limitation in lines 5-8, “a width of an electrode of the plurality of electrodes and a width of one of the plurality of spacing are sized to be…”, renders the claim ambiguous and therefore indefinite. In particular, the limitation is ambiguous as to whether: 1) it is the combination of widths that are sized as stated (e.g., if the distance is 5 mm, then the width of an electrode and a width of a spacing are sized to be 5 mm +/- 1 mm); or 2) each width is sized as stated (e.g., if the distance is 5 mm, then the widths must each be 5 mm +/- 1 mm). For the purposes of examination, the claim has been interpreted as “a width of an electrode of the plurality of electrodes and a width of one of the plurality of spacing are each sized to be…”, as supported by the Instant Specification at para. 0026 (“geometries such that both w and g are close to the thickness h are advantageous”). 
	Claims 12-16 and 21-23 are rejected as being dependent upon a rejected base claim.

	Further as to claim 20, the limitation “wherein each of the plurality of electrodes separated by one of a plurality of spacings” renders the claim unclear because it cannot be ascertained what is meant by the limitation. It appears the claim should read, “wherein each of the plurality of electrodes is separated by one of a plurality of spacings”.
Claim Objections
Claim 24 is objected to because of the following informalities: the claim reads “and in range from 2000 to 8000 V”, but appears it should read “in a range from 2000 to 8000 V.” Appropriate correction is required.
Claim 29 is objected to because of the following informalities: the final line of the claim reads “is about equal”, but should read “are about equal”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki et al. (JP 2004259832 A, Computer Translation filed 03/30/2020) in view of Lew et al. (US 20160236245 A1). 

providing a chuck 10 for holding the semiconductor wafer 11 within the semiconductor processing tool 7 [claim 1];
providing a plurality of electrodes 21a/21b/21c within the chuck [pg. 4, lines 31-34], the plurality of electrodes is embedded in a dielectric material such that each electrode is separated from an adjacent one of the plurality of electrodes only by a region of the dielectric material;
providing at least three phase shifted alternating voltages 22a/22b/22c to the plurality of electrodes 21a/21b/21c, the at least three phase shifted alternating voltages being coupled to the plurality of electrodes in a pattern such that adjacent electrodes have voltages that are phase shifted [pg. 5, lines 9-8 from the bottom, “alternating voltages applied by the multiphase AC power sources 22a, 22b, 22c are shifted in phase by 120 degrees”]; and 
generating an electric potential at a surface of the semiconductor wafer by applying the at least three phase shifted alternating voltages to the plurality of electrodes when the semiconductor wafer is placed over the chuck [pg., 5, 2 lines from bottom, “by applying the alternating voltage as described above, a traveling wave-like alternating electric field is formed”], the generating removing the particles from the surface by moving the particles across the surface of the semiconductor wafer, wherein the electric potential at the surface of the semiconductor wafer alternates across the semiconductor wafer due to phase shifts in the at least three phase shifted alternating voltages [pg. 6, lines 6-7, “the dust 42 moves in the space immediately above the substrate 11”].
As to amended claim 17, Kanetsuki teaches the electrodes may be separated by gaps 43 (i.e., air or voids) in between the electrodes [Fig. 6; pg. 7, last six lines], and further that the electrodes are coated with a layer of dielectric 23 [Fig. 6; pg. 5, middle of page].
See reproduction of Kanetsuki’s Fig. 6 below.

    PNG
    media_image1.png
    126
    289
    media_image1.png
    Greyscale

Kanetsuki therefore fails to explicitly disclose:
the plurality of electrodes is embedded in a dielectric material such that each electrode is separated from an adjacent one of the plurality of electrodes only by a region of the dielectric material.
However, Lew discloses a self-cleaning substrate contact surface [Abstract], comprising:
As FIG. 3A shows, an AC power supply 310 may be connected to the first parallel electrodes 332, second parallel electrodes 334, and third parallel electrodes 336 through the leads 312, 314, and 316, respectively, to drive the first parallel electrodes 332, second parallel electrodes 334, and third parallel electrodes 336 to remove particles from the substrate contact surface 300 of a dielectric layer 302 of the pedestal or substrate support 304 in a manner similar to that described regarding FIG. 1. [para. 0024].
See reproduction of Lew’s Fig. 3A below. 

    PNG
    media_image2.png
    515
    816
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaps between electrodes and the dielectric layer above the electrodes, of Kanetsuki, to include the dielectric material between and above the 
Furthermore, since air is a dielectric material, replacing the gaps of Kanetsuki with the dielectric of Lew is equivalent to substituting one dielectric material for another. Thus, modified Kanetsuki is expected to function in the same manner as that of Kanetsuki. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B.
18. Modified Kanetsuki discloses the method of claim 17, wherein the at least three phase shifted alternating voltages comprises three phase shifted voltages having phase shifts of 120 degrees [pg. 5, lines 9-8 from the bottom, “alternating voltages applied by the multiphase AC power sources 22a, 22b, 22c are shifted in phase by 120 degrees”].
19. Modified Kanetsuki discloses the method of claim 18, wherein at least one geometric characteristic of the plurality of electrodes is dependent upon a height of the semiconductor wafer [Fig. 17-22].
Here, Kanetsuki discloses varying geometric configurations of electrodes [Figs 17-22] which are suitable for a semiconductor wafer of a given height [Fig. 2], and as such it is inherent to the disclosure that the chosen geometric configurations must be dependent upon the height of the semiconductor wafer. For example, at some de minimus width an electrode cannot produce an electrical field sufficient to create an electrical potential which reaches the substrate surface to achieve the effect of cleaning the substrate surface of Kanetsuki. Therefore, the width of the electrode is inherently dependent upon the height of the wafer. 
25. Kanetsuki discloses a method of removing particles from a surface of a substrate 11 in a plasmas processing tool 7 [Abstract, claim 1], the method comprising:
loading the substrate 11 over a chuck 10 within the plasma processing tool 7[Abstract, claim 1], the chuck comprising a plurality of electrodes embedded in a dielectric material, adjacent electrodes of the plurality of electrodes being separated only by a region of the dielectric material;

while powering the plasma, powering the plurality of electrodes with phase shifted alternating voltages so that each electrode is coupled to one of the phase shifted alternating voltages to generate a voltage wave moving across the surface of the substrate  [pg. 5, lines 9-8 from the bottom, “alternating voltages applied by the multiphase AC power sources 22a, 22b, 22c are shifted in phase by 120 degrees”], the voltage wave causing particles to move across the surface and be removed from the surface [pg. 6, lines 6-7, “the dust 42 moves in the space immediately above the substrate 11”].
Kanetsuki teaches the electrodes may be separated by gaps 43 (i.e., air or voids) in between the electrodes [Fig. 6; pg. 7, last six lines], and further that the electrodes are coated with a layer of dielectric 23 [Fig. 6; pg. 5, middle of page].
See reproduction of Kanetsuki’s Fig. 6 below.

    PNG
    media_image1.png
    126
    289
    media_image1.png
    Greyscale

Kanetsuki therefore fails to explicitly disclose:
the chuck comprising a plurality of electrodes embedded in a dielectric material, adjacent electrodes of the plurality of electrodes being separated only by a region of the dielectric material.
However, Lew discloses a self-cleaning substrate contact surface [Abstract], comprising:
The distance between, for example, the first parallel electrode 102 and the second parallel electrode 104 may be sufficiently small, such as from about 0.5 to about 2 mm, such that the particle is removed from the substrate contact surface 100 before the particle returns to an original, non-polarized state. The electrodynamic screen therefore advantageously provides a substrate contact surface 100 that is self-cleaning. [para. 0019].

See reproduction of Lew’s Fig. 3A below. 

    PNG
    media_image2.png
    515
    816
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaps between electrodes and the dielectric layer above the electrodes, of Kanetsuki, to include the dielectric material between and above the electrodes, of Lew, because it is an effective arrangement for creating an electric field above the dielectric surface to thereby remove particles, as taught by Lew [para. 0024].
Furthermore, since air is a dielectric material, replacing the gaps of Kanetsuki with the dielectric of Lew is equivalent to substituting one dielectric material for another. Thus, modified Kanetsuki is expected to function in the same manner as that of Kanetsuki. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B.
26. Modified Kanetsuki discloses the method of claim 25, wherein each of the plurality of electrodes separated by one of a plurality of spacings, and wherein a width of one of the plurality of 
30. Modified Kanetsuki discloses the method of claim 25, further comprising performing an assisting process to assist removing the particles from the surface [claim 11, “exhaust unit”]. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 24, the closest prior art references of record are Kanetsuki et al. (JP 2004259832 A, Computer Translation filed 03/30/2020), which teaches a “high frequency voltage” [claim 4], but is silent towards any particular value or range of frequency, or of voltage; and Lew et al. (US 20160236245 A1), which teaches a frequency of about 50 to about 200 Hz [claim 13], and a voltage of about 400 to 3000 volts [claim 12]. 
Therefore, the closest prior art of record fails to teach or suggest, alone or in combination, the claimed feature of “wherein the at least three phase shifted alternating voltages are applied at a frequency of 1 to 500 kHz and in range from 2000 to 8000 V” in conjunction with the limitations of independent claim 17. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited referenced are cited to show apparatus and methods for particle removal and/or transport using electrostatic fields [Abstracts].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/CHRISTOPHER REMAVEGE/ Examiner, Art Unit 1713                                                                                                                                                                                           
/DUY VU N DEO/             Primary Examiner, Art Unit 1713